Title: To James Madison from Isaac Hite, 3 March 1810
From: Hite, Isaac
To: Madison, James


Dr. sirBelle-grove March 3d. 1810
Urged by a benevolent disposition to Oblige a very worthy man I hope you will excuse the liberty I now take in again soliciting you for an office for our mutual friend Henry Dangerfield. As the object of his wished for attainment & his reasons for the application can best be disclosed by his letter to me on the subject I have enclosed it for your perusal. I sincerely hope the appointment may ⟨have?⟩ your concurrence which will I assure you be a high gratification to your friend
Isaac Hite
